                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                   No. S:lS-CV-21-D


JOHN LASCHKEWITSCH,                        )
                                           )
                         Plaintiff,        )
                                           )
               v.                          )                     ORDER
                                           )
AMERICAN NATIONAL LIFE                     )
INSURANCE COMPANY,                         )
                                           )
                         Defendant.        )


       On August S, 2016, the court granted summary judgment to defendant American National Life

Insurance Company ("ANICO" or "defendanf'), denied John Laschkewitsch's ("Laschkewitsch" or

''plaintiff'') motion for summary judgment, and entered judgment in favor of ANICO. See [D.E. 42,

43]. On July 27, 2017, the court awarded ANICO $1 lS,861.41 in attorneys' fees and $3,34S.72 in

damages and entered judgment. See [D.E. SS, S6].

       On August 24, 2017, Laschkewitsch moved for relief from judgment under Federal Rules of

Civil Procedure 60(a) and 60(b)(4) [D.E. S7] and filed a memorandum in support [D.E. S8]. On

October 11, 2017, the court denied Laschkewitsch's motion for relief [D.E. 66]. On November 7,

2017, Laschkewitsch appealed to the United States Court ofAppeals for the Fourth Circuit [D.E. 67].

On June 4, 2018, the Fourth Circuit affirmed the court's order and final judgment [D.E. 70, 71]. On

September 1, 2018, Laschkewitsch filed a petition for certiorari in the United States Supreme Court

[D.E. 73]. On December 3, 2018, the Supreme Court denied Laschkewitsch's petition [D.E. 74].

       On January 23, 2019, ANICO moved for a writ of execution [D.E. 7S]. On March 1, 2019,

ANICO corrected its motion for a writ of execution [D.E. 78].
       On March 4, 2019, Laschkewitsch moved for relief from the court's final judgment under

Federal Rules of Civil Procedure 60(a) and 60(b)(l) [D.E. 79] and filed a memorandum in support

[D.E. 80]. On March 26, 2019, ANICO responded in opposition [D.E. 85]. On April 15, 2019,

Laschkewitsch replied [D.E. 87]. On April 16, 2019, Laschkewitsch moved to strike ANICO's

response [D.E. 88] and filed a memorandum in support [D.E. 89]. On April 17, 2019, Laschkewitsch

filed a duplicate motion to strike ANICO's response [D.E. 90] and a memorandum in support [D.E.

91]. On May 2, 2019, the court denied Laschkewitsch's motion for relief from :final judgment [D.E.

92]. On May 7, 2019, ANICO responded in opposition to Laschkewitsch's motion to strike [D.E. 94].

On May 28, 2019, Laschkewitsch replied [D.E. 95]. On May 30, 2019, Laschkewitsch moved for an

extension of time to file an appeal [D.E. 96]. See Fed. R. Civ. P. 6(b); Fed. R. App. P. 4(a)(5). On

June 10, 2019, ANICO responded in opposition [D.E. 97]. On June 27, 2019, Laschkewitschreplied

[D.E. 98].

       As for Laschkewitsch' s motions to strike, the motions are baseless. The court has already

considered ANICO's response and Laschkewitsch's reply. See [D.E. 92]. Moreover, ANICO timely ·

filed its response on March 26, 2019, see Local Civ. R. 7(t)(l), and ANICO did not commit fraud on

the court. Accordingly, the court denies Laschkewitsch's motions to strike.

       As for Laschkewitsch's motion for an extension of time to. file an appeal, good cause exists

for the motion. Accordingly, the court grants Laschkewitsch' s motion for an extension oftime to file

an appeal.

       In sum, the court DENIES Laschkewitsch's motions to strike as moot [D.E. 88, 90] and

GRANTS Laschkewitsch's motion for an extension of time to file an appeal [D.E. 96]. Plaintiff's

deadline to file an appeal is hereby extended to July 29, 2019. No further extensions will be granted.


                                                  2
SO ORDERED. This 2.1 day of June 2019.


                                         Aim   }-),,,9)\




                                   3
